Citation Nr: 0322234	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Eligibility to Dependent's Educational Assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from December 1940 to November 
1945, from September 1948 to October 1952, from October 1952 
to December 1956, and from December 1956 to May 1958.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant and witness testified before 
the undersigned at a February 2003 Travel Board hearing held 
in San Antonio, Texas.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
issues in this appeal must be remanded for further 
development of the evidence.  


REMAND

The appellant seeks service connection for the cause of death 
of the veteran.  The record shows that the veteran died in 
December 2001.  The immediate cause of death was cardiac 
failure, due to or as a likely consequence of, coronary 
artery disease, due to or as a likely consequence of, 
peripheral vascular disease.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).

As to the establishment of service connection, the applicable 
law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  38 
U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2002).  Where a veteran who served for ninety days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) (West 
2002).  

Regarding the claim under Title 38, Chapter 35, the surviving 
spouse of a veteran will have basic eligibility for benefits 
where the veteran was discharged from service under other 
than dishonorable conditions, and had a permanent total 
service connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).

In this matter, the veteran was not in receipt of service 
connection for any cardiovascular disorder at any time prior 
to his December 2001 death.  However, the record in this 
matter indicates that the veteran complained of chest pain 
and shortness of breath on numerous occasions while serving 
on active military duty.  For example:

1.	In April 1952, the veteran complained of pain around 
his heart region which had been present since the 
previous August.  An electrocardiogram shown a right 
atrial deviation but was otherwise within normal 
limits; 

2.	In May 1953, the veteran was treated for palpitations 
which he claimed had been present for a "long time;"  

3.	In November 1953, the veteran's heart and lungs were 
noted to be normal upon radiographic study, after the 
veteran had complained of pleurisy; 

4.	In March 1955, a chest radiographic study and 
electrocardiographic report revealed normal findings, 
after the veteran's complaint of pain in the apical 
region;

5.	In April 1956, the veteran experienced chest pain and 
respiratory distress which was attributed by 
physicians to alcoholic toxicity and anxiety.    

6.	Subsequently in April 1956, the veteran was diagnosed 
as having benign hypertensive vascular disease.  
(Italics added).  

7.	In August 1956, the veteran complained of chest pain.  
Contemporaneous radiographic examination resulted in 
normal findings.  An echocardiogram resulted in 
"non-specific changes."  Physicians informed him 
that he should stop drinking alcohol;  

8.	In March 1958, the veteran underwent a 
electrocardiographic study which resulted in normal 
findings.

Also of record are numerous reports of regular service 
department physical examinations.  These reflect no clinical 
abnormalities pertaining to the veteran's cardiovascular 
system.  See, e.g., reports of medical examination dated in 
September 1949 (reflecting blood pressure reading of 114/68, 
and "no significant abnormalities" as to cardiac system); 
September 1952 (reflecting blood pressure reading of 122/76, 
and "normal" heart clinical evaluation); October 1952 
(reflecting blood pressure reading of 118/78, and "normal" 
heart clinical evaluation); November 1956 (reflecting blood 
pressure reading of 118/70, and "normal" heart clinical 
evaluation);  December 1956 (reflecting blood pressure 
reading of 124/82, and "normal" heart clinical evaluation); 
and May 1958 (reflecting blood pressure reading of 120/88 and 
"normal" heart clinical evaluation.  

However, the record suggests that all relevant evidence in 
possible substantiation of the claims may not have been 
obtained.  First, testimony was presented at the February 
2003 Travel Board indicating that the veteran first sought 
medical treatment for a cardiac disorder at the Temple, 
Texas, VA Medical Center (VAMC) shortly after his 1958 
discharge from active duty.  The record does not reveal that 
an attempt was made to secure medical records from the 
facility that were generated during the indicated time frame.  
In an effort to substantiate the appellant's contention that 
the veteran was treated for cardiac symptoms immediately 
after service, this matter will be remanded for the RO to 
attempt to obtain the records in question.  

Further, records from an October 1975 acute myocardial 
infarction have not been requested from the Santa Rosa 
Medical Center.  The record also indicates that prior to his 
death, the veteran was in receipt of a disability award from 
the Social Security Administration.  The RO should also 
obtain these records.  

In March 2002, a VA medical opinion was obtained.  The 
examiner reported that there was no evidence in the veteran's 
claims folder that he was diagnosed with hypertension or with 
heart disease of any kind; nor was there evidence that the 
veteran had coronary artery heart disease, ischemic heart 
disease, or cardiomyopathy.  The physician reported that the 
veteran's death was not related to service.  The examiner did 
not comment upon what significance could be attached to the 
veteran's April 1956 diagnosis of benign hypertensive 
vascular disease.  In fact, the statement that the veteran 
was never diagnosed with hypertension or any heart disease is 
in direct contradiction to the service medical records.  The 
Board is of the opinion that in light of the 1956 diagnosis, 
as well as the possibility that inquiry with the Temple, 
Texas, VAMC could result in the retrieval of relevant medical 
records, the file should be returned to the examiner for an 
addendum for a further clarifying opinion.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should ascertain if the 
veteran received any VA, non-VA, or other 
medical treatment for the terminal 
disorder that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
In particular, the RO will attempt to 
obtain any records generated or held 
pertaining to the veteran's cardiac 
disorder by the Temple, Texas, VAMC; the 
Santa Rosa Medical Center, and the Social 
Security Administration.  The RO should 
then obtain these records and associate 
them with the claims folder.  



2.  After, and only after, the above-
records have been obtained, the RO should 
return the claims folder to the examiner 
conducting the March 2002 medical review.  
If the examiner is not available, the 
file may be referred to a similarly 
qualified physician.  The claims folder 
and a copy of this remand must be 
reviewed by the examiner, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  

The reviewer is reminded that he or she 
should conduct a comprehensive 
examination of the entirety of the claims 
folder, and should not limit his or her 
scrutiny to the summary of the evidence 
that is outlined above.  After doing so, 
the examiner should express an opinion as 
to whether the veteran's terminal 
disorder, or any of its antecedents, had 
their origin during or as a result of the 
veteran's military service.  In 
particular, the examiner should comment 
upon what significance could be attached 
to the veteran's April 1956 diagnosis of 
benign hypertensive vascular disease, as 
it relates to the veteran's cause of 
death.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, and should 
follow any directives implementing the 
provisions of the Veterans Claims 
Assistance Act of 2000 as to its notice 
and development, as applicable.  
Following such development, the RO should 
review and readjudicate the claims.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

